DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 11/29/2021 without traverse of Group I, claims 1-11 for further examination. Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 03/25/2020, 11/03/2020, 04/27/2021, 06/28/2021 & 09/01/2021 are being considered by the examiner.
References lined-through were not considered as an English abstract or translation has not been provided.


Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “lacquer application unit” in claims 1, 8, 9, & 11; “masking application unit” in claims 1-3, 6-7 & 11; and “masking removal unit” in claims 1, 8 & 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
7.	Claims 1-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 1, line 2 recites “at least one of a masking application unit and a masking removal unit”, thus only requiring one of a masking application unit or a masking removal unit, not both. However, without both a masking application unit and a masking removal unit it is unclear how the device is functioning as a whole since it comprises inextricable features of both the masking application unit and the masking removal unit. For examination purposes, examiner is interpreting “at least one of a masking application unit and a masking removal unit” as only requiring one of a masking application unit and a masking removal unit. To correct this problem, amend claim 1 to recite “a masking application unit and a masking removal unit”.
As regards to claim 1, line 4 recites “a work surface”, then lines 6-7, 8-9, 12 & 14 recite “a work surface”, wherein it is unclear whether the same work surface is being 
As regards to claim 9, lines 6-7 & 14 recite “a masking”, wherein “a masking” is previously recited in claim 8, wherein it is unclear whether the same masking is being referenced or an additional  masking. For examination purposes, examiner is interpreting “a masking” as “the masking”. To correct this problem, amend lines 6-7 & 14 to recite “the masking”.
As regards to claim 11, lines 1-2 recite “at least one of the masking removal unit and the masking application unit”, wherein “at least one of the masking removal unit and the masking application unit” is previously recited in claim 1, wherein it is unclear whether the same at least one of the masking removal unit and the masking application unit is being referenced or an additional at least one of the masking removal unit and the masking application unit. For examination purposes, examiner is interpreting “at least one of the masking removal unit and the masking application unit” as “the at least one of the masking removal unit and the masking application unit” as is referenced in claim 11, lines 3-4. To correct this problem, amend lines 1-2 to recite “the at least one of the masking removal unit and the masking application unit”.
Claims 2-11 are rejected at least based on their dependency from claim 1.
	
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection I, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


9.	Claims 2-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
As regards to claims 2-7, all require the “masking application unit” however claim  (from which claims 2-7 ultimately depend), line 2 recites “at least one of a masking application unit and a masking removal unit”, thus only requiring one of a masking application unit or a masking removal unit, not both. Therefore if a masking removal unit is relied upon to satisfy claim 1 (as is the case below), there is no masking application unit as required by claims 2-7. Therefore claims 2-7 are not further limiting since they require structure which is not required in claim 1 from which they depend. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim Rejections
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
11.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


12.	Claims 1 & 8-11 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Anson (GB 1 555 771) (cited in 11/03/2020 IDS) hereinafter Anson.
Regarding claims 1-11, the recitation “lacquer”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Anson since Anson meets all the structural elements of the claim and is capable of applying lacquer, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
	As regards to claim 1, Anson discloses a device for coating transfer (fig 1-4; clm 1), comprising: a coating application unit 11 and a masking removal unit 15+19+21, 
wherein the coating application unit 11 is capable of applying coating using a stencil to a work surface of a wall while being moved in an application direction as the coating application unit 11 is displaced across the work surface of the wall, and wherein the masking removal unit 15+19+21 is configured to remove a previously applied masking from the work surface and is attached to the coating application unit 11 such that the masking removal unit 15+19+21 is moved in the application direction behind the coating application unit 11 across the work surface when the coating application unit 11 is 
As regards to claim 8, Anson discloses a device for coating transfer (fig 1-4; clm 1), comprising the masking removal unit 15+19+21, wherein the masking removal unit 15+19+21 comprises a pick-up device 19 and at least one removal delimiter 21, wherein the pick-up device 19 is configured for lifting a masking from the work surface, and wherein the at least one removal delimiter 21 is configured for temporarily exerting a pressure onto the coating applied by the coating application unit 11 to the work surface for delimiting an area in which coating detaches from the work surface when the pick-up device 19 lifts a masking 16 from the work surface (pg 2, ln 29-109; fig 3-4; clm 1-3 & 6).
As regards to claim 9, Anson discloses a device for coating transfer (fig 1-4; clm 1), wherein the at least one removal delimiter 21 comprises a forward removal delimiter 15, wherein the forward removal delimiter 15 is between the coating application unit 11 and the pick-up device 19 and wherein the forward removal delimiter 15 is configured for exerting a pressure onto coating via picking up the masking 16 with force, applied by the coating application unit 11 to the work surface for delimiting an area in which the coating detaches from the work surface when the pick-up device 19 lifts the masking 16 from the work surface in a direction extending parallel to the application direction (pg 2, ln 29-109; fig 3-4; clm 1-3 & 6). 
As regards to claim 10, Anson discloses a device for coating transfer (fig 1-4; clm 1), wherein the at least one removal delimiter 21 is formed as a broad flat body part for cutting the coating applied to the work piece (pg 2, ln 29-109; fig 3-4; clm 1-3 & 6). 


Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717